--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.47

RESTRICTED STOCK AGREEMENT




THIS RESTRICTED STOCK AGREEMENT (the “Restricted Stock Agreement”) is made and
entered into as of March  30th, 2011 (the “Effective Date”) by and between
PhotoMedex, Inc., a Nevada corporation (the “Company”), having its executive
offices at 147 Keystone Drive, Montgomeryville, PA 18936,  and Michael R.
Stewart (the “Purchaser”), having his residence at 3930 Ruckman Way, Doylestown,
PA 18902.


Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the PhotoMedex, Inc. 2005 Equity Compensation Plan (the “Plan”).
The Purchaser agrees to be bound by the terms and conditions of the Plan, which
are incorporated herein by reference and which control in case of any conflict
with this Restricted Stock Agreement, except as otherwise specifically provided
in the Plan. The Purchaser has an Employment Agreement, dated September 1, 2007,
with the Company. The Compensation Committee recommended this award, to be drawn
from the 2005 Equity Compensation Plan, to the Board of Directors which approved
the award in its consent to the proxy on September 27, 2010, subject to approval
by the stockholders of the Company of an increase in the number of shares
authorized under the 2005 Equity Compensation Plan. The stockholders approved
such increase at the Annual Meeting of Stockholders on October 28, 2010, and the
Board of Directors re-confirmed the award in principle on October 28, 2010,
subject to review and approval of the terms of this Restricted Stock Agreement.
The Compensation Committee approved this Agreement on March 29, 2011.

SECTION 1  ACQUISITION OF SHARES.
 
(a)  Issuance. On the terms and conditions set forth in this Restricted Stock
Agreement, the Company agrees to issue One Hundred Thousand (100,000) shares to
the Purchaser. The issuance shall occur at the offices of the Company as  of the
Effective Date set forth above.
 
(b)  Consideration. The Purchaser agrees to pay to the Company the sum of $0.01
(the “Per Share Purchase Price”) for each of such Shares, representing the par
value thereof. Payment shall be made on the issuance date by delivery to the
Company of the Purchaser's check in the amount of the aggregate purchase price.
 
(c)  Defined Terms. Certain capitalized terms are defined in Sections 2 and 3 of
this Restricted Stock Agreement. 
 
SECTION 2  RIGHT OF REPURCHASE.
 
(a)  Scope of Repurchase Right. Until they vest in accordance with Section (b)
below, the Purchased Shares shall be Restricted Shares and shall be subject to
the Right of Repurchase. The Company may exercise its Right of Repurchase only
during the Repurchase Period following the termination of the Purchaser's
Service.
 
(b)  Lapse of Repurchase Right.
 
(i)   Except as otherwise provided in Section 2(b)(ii), the Right of Repurchase
shall lapse with respect to every 10% portion of the Restricted Shares, (being
10,000 shares) in each of the first through the tenth years from the Effective
Date, each such year being a vesting year ending on the respective anniversary
date of the Effective Date.
 
(ii)           Notwithstanding Section 2(b)(i), the Restricted Shares may vest,
and the Right of Repurchase may lapse, sooner under Sections 6(c)(6) and 10(a)
of the Purchaser’s Employment Agreement with the Company.


(c)  Escrow. Upon issuance, the certificate(s) for Purchased Shares shall be
deposited in escrow with the Company to be held in accordance with the
provisions of this Restricted Stock Agreement. Any additional or exchanged
securities or other property described in Section 2(f) below shall be delivered
to the Company to be held in escrow. All ordinary cash dividends on Purchased
Shares (or on other securities held in escrow) shall be paid directly to the
Purchaser and shall not be held in escrow. Purchased Shares, together with any
other assets held in escrow under this Restricted Stock Agreement, shall be
(i) surrendered to the Company for repurchase upon exercise of the Right of
Repurchase or (ii) released to the Purchaser upon his or her request to the
extent that the Purchased Shares have ceased to be Restricted Shares (but not
more frequently than once every six months). In any event, all Purchased Shares
that have ceased to be Restricted Shares, together with any other vested assets
held in escrow under this Restricted Stock Agreement, shall be released within
90 days after the termination of the Purchaser's Service.
 
(d)  Exercise of Repurchase Right. The Company shall be deemed to have exercised
its Right of Repurchase automatically for all Restricted Shares as of the
commencement of the Repurchase Period, unless the Company during the Repurchase
Period notifies the holder of the Restricted Shares pursuant to Section 9 that
it will not exercise its Right of Repurchase for some or all of the Restricted
Shares. During the Repurchase Period, the Company shall pay to the holder of the
Restricted Shares the purchase price determined under Section 2(a) above for the
Restricted Shares being repurchased ($0.01 per Share, as adjusted for stock
splits, stock dividends and similar corporate transactions). Payment shall be
made in cash or cash equivalents and/or by canceling indebtedness to the Company
incurred by the Purchaser. The certificate(s) representing the Restricted Shares
being repurchased shall be delivered to the Company (if not already held by the
Company).

 
 

--------------------------------------------------------------------------------

 

 
(e)  Termination of Rights as Stockholder. If the Right of Repurchase is
exercised in accordance with this Section 2 and the Company makes available the
consideration for the Restricted Shares being repurchased, then the person from
whom the Restricted Shares are repurchased shall no longer have any rights as a
holder of the Restricted Shares (other than the right to receive payment of such
consideration). Such Restricted Shares shall be deemed to have been repurchased
pursuant to this Section 2 whether or not the certificate(s) for such Restricted
Shares have been delivered to the Company or the consideration for such
Restricted Shares has been accepted.


(f)  Additional or Exchanged Securities and Property. In the event of a merger
or consolidation of the Company with or into another entity (other than a Change
in Control Event), any other corporate reorganization (other than a Change in
Control Event), a stock split, the declaration of a stock dividend, the
declaration of an extraordinary dividend payable in a form other than stock, a
spin-off, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company's outstanding securities, any securities or
other property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Restricted Shares
shall continue to be subject to the Right of Repurchase. Appropriate adjustments
to reflect the exchange or distribution of such securities or property shall be
made to the number and/or class of the Restricted Shares and to all of the
provisions of this Section 2, including the price per share to be paid upon the
exercise of the Right of Repurchase, provided that the aggregate purchase price
payable for the Restricted Shares shall remain the same. In the event of a
merger or consolidation of the Company with or into another entity or any other
corporate reorganization that does not constitute a Change in Control Event, the
Right of Repurchase may be exercised by the Company's successor.
 
(g)  Transfer of Restricted Shares. The Purchaser shall not transfer, assign,
encumber or otherwise dispose of any Restricted Shares without the Company's
written consent (which consent may be withheld with or without any reason
therefor), except as provided in the following sentence. The Purchaser may
transfer Restricted Shares to one or more members of the Purchaser's Immediate
Family or to a trust or partnership established by the Purchaser for the benefit
of the Purchaser and/or one or more members of the Purchaser's Immediate Family,
provided in either case that the Transferee agrees in writing on a form
prescribed by the Company to be bound by all provisions of this Restricted Stock
Agreement. If the Purchaser transfers any Restricted Shares, then this
Restricted Stock Agreement shall apply to the Transferee to the same extent as
to the Purchaser.
 
(h)  Assignment of Repurchase Right. The Board of Directors may freely assign
the Company's Right of Repurchase, in whole or in part. Any person who accepts
an assignment of the Right of Repurchase from the Company shall assume all of
the Company's rights and obligations under this Section 2.
 
(i)  Part-Time Employment and Leaves of Absence. If the Purchaser commences
working on a part-time basis, then the Company may adjust the vesting schedule
set forth in Section 2(b) above in accordance with the Company's part-time work
policy or the terms of an agreement between the Purchaser and the Company
pertaining to his or her part-time schedule. If the Purchaser goes on a leave of
absence, then the Company may adjust the vesting schedule set forth in Section
2(b) above in accordance with the Company's leave of absence policy or the terms
of such leave. Except as provided in the preceding sentence, Service shall be
deemed to continue while the Purchaser is on a  bona fide  leave of absence, if
(i) such leave was approved by the Company in writing and (ii) continued
crediting of Service is expressly required by the terms of such leave or by
applicable law (as determined by the Company). Service shall be deemed to
terminate when such leave ends, unless the Purchaser immediately returns to
active work.
 
 
SECTION 3  OTHER DEFINITIONS. 


“Immediate Family” shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law and shall include
adoptive relationships.


“Purchased Shares” shall mean the Shares purchased by the Purchaser pursuant to
this Restricted Stock Agreement.


“Repurchase Period” shall mean a period of 180 consecutive days commencing on
the earlier to occur of: (i) the date when the Purchaser's Service terminates
for any reason, including (without limitation) death or disability; or (ii) the
last date when the Restricted Shares might vest, but in fact do not vest at that
time.


 “Restricted Share” shall mean a Purchased Share that is subject to the Right of
Repurchase. 


“Right of Repurchase” shall mean the Company's right of repurchase described in
Section 2. 


“Securities Act” shall mean the Securities Act of 1933, as amended. 


“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
“Service” shall mean service to the Company or its subsidiaries as an Employee
or, following a Change in Control Event, service to the New Employer (as defined
in Section 2(b)) or its subsidiaries as an employee.


“Share” shall mean one share of Stock

 
 

--------------------------------------------------------------------------------

 



“Stock” shall mean the Common Stock of the Company, par value $0.01 per Share. 


“Transferee” shall mean any person to whom the Purchaser directly or indirectly
transfers any Purchased Shares. 






SECTION 4  OTHER RESTRICTIONS ON TRANSFER.
 
(a)  Purchaser Representations. In connection with the issuance and acquisition
of Shares under this Restricted Stock Agreement, the Purchaser hereby represents
and warrants to the Company as follows:


(i) The Purchaser has received a copy of an offering memorandum relating to the
sale of the Purchased Shares to the Purchaser hereunder.
 
(ii) The Purchaser acknowledges his or her understanding that if he or she is an
“affiliate” of the Company, the Purchaser's right to resell the Purchased Shares
after the Company's Right of Repurchase lapses is restricted under the
Securities Act.
 
(iii) The Purchaser will not sell, transfer or otherwise dispose of the
Purchased Shares in violation of the Securities Act or the rules promulgated
thereunder, including Rule 144 under the Securities Act. The Purchaser agrees
that he or she will not dispose of the Purchased Shares unless and until he or
she has complied with all requirements of this Restricted Stock Agreement
applicable to the disposition of Purchased Shares and he or she has provided the
Company with written assurances, in substance and form reasonably satisfactory
to the Company, that (A) the proposed disposition does not require registration
of the Purchased Shares under the Securities Act or all appropriate action
necessary for compliance with the registration requirements of the Securities
Act or with any exemption from registration available under the Securities Act
(including Rule 144) has been taken and (B) the proposed disposition will not
result in the contravention of any transfer restrictions applicable to the
Purchased Shares under state securities law.
 
(b)  Securities Law Restrictions.


(i)  Regardless of whether the offering and sale of Shares under this Restricted
Stock Agreement have been registered under the Securities Act or have been
registered or qualified under the securities laws of any state, the Company at
its discretion may impose restrictions upon the sale, pledge or other transfer
of the Purchased Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any state
or any other law.
 
(ii)  Inasmuch as the Purchaser is an affiliate of the Company by virtue of the
fact that he is Chief Operating Officer the Company, the Purchaser is subject to
Section 16 of the Securities and Exchange Act, and is thereby obliged to make
reports to the Securities and Exchange Commission under the Forms 3, 4 and 5 and
is subject to the “short swing profit” rules.
 
(iii)  The Purchaser is also obliged to comply with the Company’s Securities
Trading Policy which provides for, among other things, certain black-out or
no-trading periods and, consistent with the Securities Act, not to trade shares
based on material non-public information that comes into the Purchaser’s
possession.
 
(c)  Rights of the Company. The Company shall not be required to (i) transfer on
its books any Purchased Shares that have been sold or transferred in
contravention of this Restricted Stock Agreement or (ii) treat as the owner of
Purchased Shares, or otherwise to accord voting, dividend or liquidation rights
to, any transferee to whom Purchased Shares have been transferred in
contravention of this Restricted Stock Agreement.
 
SECTION 5  SUCCESSORS AND ASSIGNS. 


Except as otherwise expressly provided to the contrary, the provisions of this
Restricted Stock Agreement shall inure to the benefit of, and be binding upon,
the Company and its successors and assigns and shall be binding upon the
Purchaser and the Purchaser's legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person has become a party to this Restricted Stock Agreement or has agreed
in writing to join herein and to be bound by the terms, conditions and
restrictions hereof.


SECTION 6  NO RETENTION RIGHTS. 


Nothing in this Restricted Stock Agreement shall confer upon the Purchaser any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company (or any Parent
or Subsidiary employing or retaining the Purchaser) or of the Purchaser,
including without limitation such rights as the Purchaser has under his
Employment Agreement dated September 1, 2007.

 
 
 

--------------------------------------------------------------------------------

 




SECTION 7  TAX ELECTION & TAX GROSS-UP. 


(a)       Tax Election. The acquisition of the Purchased Shares may result in
adverse tax consequences that may be avoided or mitigated by filing an election
under Code Section 83(b). Such election may be filed only within 30 days after
the date of purchase.  The Purchaser should consult with his or her tax advisor
to determine the tax consequences of acquiring the Purchased Shares and the
advantages and disadvantages of filing the Code Section 83(b) election. The
Purchaser acknowledges that it is his or her sole responsibility, and not the
Company's responsibility, to file a timely election under Code Section 83(b),
even if the Purchaser requests the Company or its representatives to make this
filing on his or her behalf.  The Purchaser is reminded that a Gross-Up Payment
under Section 7(b) is made only with respect to shares vesting in the first
vesting year, and not with respect to unvested Shares that do not vest in the
first vesting year, regardless of whether any such shares may be taxed in the
first vesting year in the same manner they would if they had so
vested.   CIRCULAR 230 DISCLAIMER: Nothing contained herein concerning certain
federal income tax considerations is intended or written to be used, and cannot
be used, for the purpose of (i) avoiding tax-related penalties under the
Internal Revenue Code or (ii) promoting, marketing, or recommending to another
party any transactions or tax-related matters addressed herein.(b)      Gross-Up
Payment.


(i)  Anything in this Restricted Stock Agreement to the contrary
notwithstanding, in the event that it shall be determined that vesting of any
Restricted Stock triggers a tax consequence to the Purchaser, being an executive
officer, the Company shall pay in cash to the Purchaser an additional amount
(the “Gross-Up Payment”), such that the net amount retained by the Purchaser
after deduction of any tax imposed by any federal, state and local income taxes,
employment tax and excise tax imposed upon the Gross-Up Payment, shall be equal
to zero out-of-pocket cost to the Purchaser. For purposes of determining the
amount of the Gross-Up Payment, unless the Purchaser specifies that other rates
apply, the Purchaser shall be deemed to pay federal income tax and employment
taxes at the highest marginal rates of federal income and employment taxes in
the calendar year I the Gross-Up Payment is to be made and state a and local
income taxes at the highest marginal rate of income tax that may be obtained
from the deduction of such state and local taxes.


(ii)       All determinations to be made under this Section 7(b) shall be made
by the Company’s independent public accountant, or by another accountant
mutually agreeable to the Company and the Purchaser, immediately prior to the
vesting. Any such determination by the accounting firm shall be binding upon the
Company and the Purchaser. The Company shall pay the Gross-Up Payment to the
executive within 10 days after the accounting Firm’s determination, but in any
event, no later than the date the Executive Purchaser is required to remit the
related taxed.
 
(iii) There are several conditions to the Gross-Up which are set forth in the
approval dated March 20, 2011 of the Compensation Committee.  


(iv) The Gross-Up provisions under this Section 7(b) shall apply only to the
Shares awarded under this Restricted Stock Agreement, and only to those Shares
vesting in the first vesting year of this Restricted Stock Agreement.

SECTION 8  LEGENDS. 


All certificates evidencing Purchased Shares shall bear the following legend: 


“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE ISSUER OF SUCH SHARES AND THE REGISTERED HOLDER
OF SUCH SHARES (OR THE PREDECESSOR IN INTEREST TO SUCH HOLDER OF SHARES). SUCH
AGREEMENT GRANTS TO SUCH ISSUER CERTAIN REPURCHASE RIGHTS UPON TERMINATION OF
SERVICE WITH THE COMPANY. THE SECRETARY OF SUCH ISSUER WILL UPON WRITTEN REQUEST
FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”
 
If required by the authorities of any state in connection with the issuance of
the Purchased Shares, the legend or legends required by such state authorities
shall also be endorsed on all such certificates.


SECTION 9  NOTICE. 
 
Any notice required by the terms of this Restricted Stock Agreement shall be
given in writing and shall be deemed effective upon (i) personal delivery,
(ii) deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid or (iii) deposit with a recognized overnight
courier service, with shipping charges prepaid. Notice shall be addressed to the
Company at its principal executive office and to the Purchaser at the address
that he or she most recently provided to the Company in accordance with this
Section 9.
 

 
 

--------------------------------------------------------------------------------

 



SECTION 10  ENTIRE AGREEMENT.
 
This Restricted Stock Agreement, together with the Plan and the Purchaser’s
Employment Agreement with the Company, constitutes the entire contract between
the parties hereto with regard to the subject matter hereof and supersedes any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.
 
SECTION 11  CONFLICTS OF LAW.
 
This Restricted Stock Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflict
of laws principles.
 
IN WITNESS WHEREOF, each of the parties has executed this Restricted Stock
Agreement, in the case of the Company by its duly authorized officer, as of the
day and year first above written.
 
PURCHASER:
 
PHOTOMEDEX, INC.
                  /s/ Michael R. Stewart             
By:  /s/ Richard J. DePiano                      
       
Name: Michael R. Stewart
   
Name: Richard J. DePiano
Title: Chairman of the Board of Directors





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------